MEMORANDUM **
Maria Enriqueta ViUicaña Peña, a native and citizen of Mexico, petitions pro se for *790review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s decision denying her application for cancellation of removal on the ground that she failed to establish ten years of continuous physical presence in the United States due to a departure of more than 90 days. See 8 U.S.C. § 1229b(d)(2). Villicaña Peña contends that she met the hardship requirement for cancellation of removal, but she does not challenge the finding that she failed to meet the continuous presence requirement. We therefore deny the petition for review. See 8 U.S.C. § 1129b(b)(l) (setting forth four requirements for establishing eligibility for cancellation of removal).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *790courts of this circuit except as provided by 9th Cir. R. 36-3.